Citation Nr: 1416852	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  05-10 912	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  The Veteran died in October 2009 and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The jurisdiction of the case now resides with the RO in Wichita, Kansas.  

In an April 2010 rating decision, the RO granted the appellant entitlement to service connection for the cause of the Veteran's death.  In September 2010, the appellant requested that she be substituted for the Veteran and allowed to continue his appeals with regard to the issues listed on the cover page of this decision.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  In a July 2013 letter, the appellant was notified by the RO that she met the basic eligibility requirements for substitution, and would be substituted as the claimant in the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran has been precluded from securing or following a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

First, the Board has granted entitlement to a TDIU.  Any discussion related to VA's duties to notify and assist, to include compliance with prior remand directives, is not required with respect to the TDIU claim.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for PTSD and notified him of the regulations pertinent to the establishment of an effective date and disability rating.  The letter was sent after the initial adjudication of the claim.  However, the claim was readjudicated by a supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In addition, the May 2009 letter complied with the Board's May 2009 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  The RO also readjudicated the claim of entitlement to a disability rating in excess of 50 percent for PTSD as directed by the Board's September 2013 remand.  The remand directive was completed.  Stegall, id.  In light of the above, the duty to notify has been met.  

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and Social Security Administration records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's December 2007 and May 2009 remand directives were completed.  See Stegall, id.  

The Veteran was provided VA examinations in June 2004 and November 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board finds the examinations to be adequate and the November 2008 examination report complied with the Board's December 2007 remand directive.  See Stegall, id.  

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Analysis - PTSD

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In consideration of all the evidence of record, the Board finds that the Veteran's PTSD warrants a higher disability rating of 70 percent for the entire period on appeal.  Although the Veteran did not exhibit all of the symptoms set forth as examples for a 70 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  On VA examination in June 2004, the Veteran complained of nightmares, panic attacks, intrusive thoughts from combat, flachbacks and excessive depression.  He complained he was unemployable including due to PTSD.  He was receiving VA outpatient mental health treatment, including for medication management.  The November 2008 VA examiner opined that the Veteran had PTSD symptoms which resulted in deficiencies in most of the following areas: thinking, mood, employment, and family relationships.  The examiner explained that the Veteran had a barren life with little social interaction, no employment, no hobbies, and poor care for himself.  In addition, the VA treatment records reflect symptoms of chronic suicidal thoughts, social isolation, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.  The Board finds that the Veteran's PTSD manifestations more closely approximate occupational and social impairment with with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, a disability rating of 70 percent is warranted for the entire appeal period.  

However, the Veteran's PTSD is not entitled to a 100 percent disability rating.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

The Board recognizes that the Veteran has been evaluated as socially inappropriate with poor reasoning, motivation, insight, judgment, concentration, and motivation.  He reported olfactory hallucinations at times during the pendency of the appeal.  However, the Veteran reported to the November 2008 VA examiner that he did not have any auditory or olfactory hallucinations since he stopped abusing the medication, Ephedra.  In addition, while noted as socially inappropriate, he has communicated and cooperated effectively with VA examiners and VA treating physicians and his behavior does not rise to the level of gross impairment.  His thoughts, while circumstantial, have also been evaluated as coherent and goal directed.  The Board acknowledges that the Veteran had poor care for himself with respect to activities of daily living and his wife had to remind him to take a shower; however, neglect of personal appearance and hygiene is taken into account by the assigned 70 percent rating.  The Veteran's wife explained in VA treatment records that the Veteran could not be trusted with finances or money as he wrote bad checks in the past.  The records indicate that the Veteran may have experienced intermittent inability to perform activities of daily living.  

However, such symptomatology does not rise to the level of functional impairment comparable to total occupational and social impairment.   While unemployed and socially isolated with no friends, the Veteran maintained a relationship, albeit a difficult one, with his wife.  He reported for VA appointments and examinations and conversed effectively and appropriately with VA examiners.  He reported suicidal thoughts, joked about suicide to his wife, and was jailed in November 2003 for domestic abuse.  However, the evidence does not indicate a persistent danger of hurting himself or others.  Despite notations of chronic suicidal thoughts, he denied suicidal and homicidal ideation on VA examinations and denied such during multiple visits for VA treatment.  The VA treatment records indicate that his pills had to be locked up, but his wife noted that he was not suicidal.  While he has not worked due to his psychiatric symptoms, he managed to care for himself while his wife worked to include fixing his own meals.  The Veteran primarily stayed at home, but he told the November 2008 VA examiner that he could go to the movies and to stores, but preferred to stay at home.  He also watched TV and reported to the examiner that he enjoyed talking to his neighbors.  He was consistently evaluated as oriented to person, place, and time.  When the Board considers all psychiatric symptoms, the Board finds that a 100 percent disability rating is not warranted as the functional impairment is not comparable to total occupational and social impairment.  38 C.F.R. § 4.130.

The Board recognizes the Veteran's statements and those of his wife regarding the request for a 100 percent disability rating.  However, the Board considered all symptomatology including that reported by the Veteran and his wife and finds that a 100 percent rating is not warranted in accordance with the rating criteria.  The Board assigns great probative value to the medical evidence in the claims file to include VA examination reports which noted the Veteran's own reported symptoms.  

Additionally, the Veteran was assigned a GAF scores ranging from 50 to higher, indicating serious to moderate impairment.  A GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are consistent with a disability rating of 70 percent and no higher.   

In light of the above, the Board finds that a disability rating of 70 percent, but no higher, is warranted for PTSD for the entire period on appeal and staged ratings are not appropriate.  See Hart, supra.  With respect to a disability rating in excess of 70 percent, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's PTSD does not meet the criteria for a 100 percent rating.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD.  Referral for extra-schedular consideration is not warranted.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation.   38 C.F.R. § 4.16 (2013).  Consideration may be given to the Veteran's level of education and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

As a result of the above, the Veteran was assigned a 70 percent rating for his service-connected PTSD, his only service-connected disability.  Therefore, the percentage requirement for a TDIU has been met.  38 C.F.R. § 4.16(a).   

The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  

A September 2004 VA treatment record shows that a VA staff psychiatrist noted that she believed his symptoms of PTSD and bipolar disorder prevented him from seeking and sustaining gainful employment.  A July 2007 VA treatment record reflects that a VA staff psychiatrist met with the Veteran for a follow up on psychotropic medication.  The psychiatrist discussed the Veteran's reported symptoms and stated that his symptoms of PTSD and bipolar disorder are disabling and prevent him from seeking and sustaining any gainful employment.  A November 2009 VA treatment record shows that a VA psychiatrist reviewed the "C&P" exam results with him and noted that his ongoing PTSD and Bipolar symptoms prevented him from seeking and sustaining employment.  In the November 2008 VA examination report, the examiner was asked to comment on the effects of PTSD on occupational and social functioning.  The examiner stated that the Veteran was not able to work due to his inability to concentrate, be motivated, control his temper, and tolerate being around others.  

In this case, the aforementioned probative medical evidence of record shows that the Veteran was found to be unable to secure or follow a substantially gainful occupation due to his psychiatric symptoms.  The Board acknowledges that the majority of the opinions refer to both the Veteran's service-connected PTSD and his nonservice-connected bipolar disorder.  The case of Mittleider v. West, 11 Vet. App. 181 (1998) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  The Board will resolve any doubt in favor of the Veteran and attribute all psychiatric signs and symptoms to the Veteran's service-connected PTSD.  Entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


